COURT OF CHANCERY
                                  OF THE
 SAM GLASSCOCK III          STATE OF DELAWARE                  COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                       34 THE CIRCLE
                                                                 GEORGETOWN, DELAWARE 19947



                                 September 4, 2020


 Rachel Bleshman, Esq.
 Sergovic Carmean Weidman
 McCartney & Owens, P.A.
 75 Chestnut Street
 Georgetown, DE 19947

              RE: Durham v. Grapetree, LLC, C.A. No. 2019-0366-SG

Dear Special Master Bleshman:

      This letter is to clarify your duties under my Order of August 20, 2020,

appointing you Special Master in this matter. My Order dated November 19, 2019

(the “Order”), required Defendant to provide to Plaintiff certain records consistent

with the Settlement Agreement and Mutual Release of 2012 (which I have attached

to this letter) and, going forward, to provide monthly financial statements to all

Members of the LLC. The Plaintiff has moved to compel compliance with this

Order; the Defendant avers that it has substantially complied. I have appointed

you to determine whether the Defendant in fact is in compliance, and, if not, in

what manner it is delinquent. I ask that you file a Master’s Report with your

conclusion once you are able to answer these questions.
      Plaintiff has submitted multiple exhibits to this Court detailing what he

contends are incomplete records of the Defendant that do not comply with the

Order. Please review these documents to determine Defendant’s compliance. You

may also request additional documents from either party to the extent necessary to

complete this assignment, and, if you determine it is helpful, proceed by

evidentiary hearing and/or oral argument.


      To the extent the foregoing requires an order to take effect, it is SO

ORDERED.


                                             Sincerely,

                                             /s/ Sam Glasscock III

                                             Sam Glasscock III




                                         2